   3:20-cv-03332-RMG-JDA          Date Filed 10/12/20      Entry Number 10       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Marcus Albines Joseph,                    )                    C/A No. 3:20-3332-RMG
                                          )
                        Plaintiff,        )
                                          )
        v.                                )                    ORDER AND OPINION
                                          )
B. Salley, Solicitor; and Bryan Stirling, )
Director of S.C.D.C.,                     )
                                          )
                        Defendants.       )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (R & R) (Dkt.

No. 8) recommending that Plaintiff’s motion to proceed in forma pauperis (Dkt. No. 2) be

denied and that he be given twenty-one days to pay the filing fee and have the action referred

back to the Magistrate Judge, otherwise the action will be dismissed. For the reasons set forth

below, the Court adopts the R & R as the order of the Court.

       Plaintiff, an incarcerated person proceeding pro se, is a “frequent filer” who has filed at

least twenty cases in this Court, three of which have been deemed a strike under the Prison

Litigation Reform Act, 28 U.S.C. § 1915(g). He therefore cannot proceed in forma pauperis

unless he satisfies the exception for “imminent danger of serious physical injury” provided by

the three-strikes rule. Id.; Torres v. O’Quinn, 612 F.3d 237, 246 (4th Cir. 2010). Plaintiff’s

instant complaint does not contain the requisite “specific fact allegations of ongoing serious

injury, or of a pattern of misconduct evidencing the likelihood of imminent physical injury” and

instead alleges past misconduct unrelated to any imminent danger of serious physical injury.

Johnson v. Warner, 200 Fed. App’x 270, 272 (4th Cir. 2006) (internal quotation marks omitted).




                                               -1-
   3:20-cv-03332-RMG-JDA          Date Filed 10/12/20     Entry Number 10          Page 2 of 2




The Court, therefore, denies the instant motion to proceed in forma pauperis and adopts the

Magistrate Judge’s recommendations.

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 8) as the order of the

Court. Plaintiff’s motion to proceed in forma pauperis (Dkt. No. 2) is DENIED. Plaintiff is

DIRECTED that he may pay the filing fee within twenty-one days of the date of this order, in

which case this matter shall be referred back to the Magistrate Judge for further review. If

Plaintiff chooses not to pay the filing fee by that time, this matter shall be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).

       AND IT IS SO ORDERED.



                                                    s/ Richard Mark Gergel
                                                    Richard Mark Gergel
                                                    United States District Judge

October 12, 2020
Charleston, South Carolina




                                              -2-
